
	
		II
		112th CONGRESS
		1st Session
		S. 1900
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Menendez (for
			 himself, Mr. Nelson of Florida, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to urban Medicare-dependent hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Urban Medicare-Dependent Hospitals
			 Preservation Act of 2011.
		2.Criteria and
			 payment for certain urban Medicare-dependent hospitals
			(a)In
			 generalSection 1886(d)(5) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(M)(i)For cost reporting
				periods beginning on or after October 1, 2011, and before October 1, 2014, in
				the case of a subsection (d) hospital which is an urban Medicare-dependent
				hospital, payment under paragraph (1)(A) shall be equal to the sum of the
				amount determined under clause (ii) and the amount determined under paragraph
				(1)(A)(iii).
						(ii)The amount determined under this
				clause is, for discharges occurring during a cost reporting period that begins
				on or after October 1, 2011, and before October 1, 2014, 50 percent of the
				amount by which the hospital’s target amount for the cost reporting period (as
				defined in subsection (b)(3)(L)) exceeds the amount determined under paragraph
				(1)(A)(iii).
						(iii)For purposes of this
				subparagraph, the term urban Medicare-dependent hospital means,
				with respect to any cost reporting period to which clause (i) applies, any
				hospital—
							(I)located in an urban area or reclassified
				to an urban area for wage index purposes;
							(II)that does not receive payment—
								(aa)under subparagraph (C) as a rural
				referral center;
								(bb)under subparagraph (D) as a sole
				community hospital;
								(cc)under subparagraph (B) or under
				subsection (h); or
								(dd)under subparagraph (F);
								(III)that is not a physician-owned hospital,
				as defined in section 489.3 of title 42, Code of Federal Regulations (as in
				effect as of the date of the enactment of this subparagraph); and
							(IV)for which not less than 60 percent of
				its inpatient days or discharges during the cost reporting period beginning in
				fiscal year 2006, or two of the three most recently audited cost reporting
				periods for which the Secretary has a settled cost report, were attributable to
				inpatients entitled to benefits under part A and not enrolled in a Medicare
				Advantage plan under part
				C.
							.
			(b)Target payment
			 amountSection 1886(b)(3) of the Social Security Act (42 U.S.C.
			 1395ww(b)(3)) is amended—
				(1)in subparagraph
			 (B)(iv), by striking and (D) and inserting , (D), and
			 (M); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(M)For cost reporting
				periods occurring on or after October 1, 2011, and before October 1, 2014, in
				the case of a hospital that is an urban Medicare-dependent hospital (as defined
				in subsection (d)(5)(M)), the term target amount means—
							(i)with respect to
				the first 12-month cost reporting period in which this subparagraph is applied
				to the hospital, the allowable operating costs of inpatient hospital services
				(as defined in subsection (a)(4)) recognized under this title for the hospital
				for the 12-month cost reporting period beginning during fiscal year 2002 or
				2006 (whichever results in a higher target amount), increased by the applicable
				percentage increase under subparagraph (B)(iv) for each of fiscal years 2003
				through 2011 or 2007 through 2011, respectively; and
							(ii)with respect to
				discharges occurring after the first 12-month cost reporting period in which
				this subparagraph is applied to the hospital, the target amount for the
				preceding year increased by the applicable percentage increase under
				subparagraph
				(B)(iv).
							.
				
